DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – SERVICE PROVIDING SYSTEM, INFORMATION PROCESSING SYSTEM, AND INFORMATION PROCESSING METHOD FOR TRANSMITTING DATA TO APPLICATION WITH AUTHORITY TO STORE IN EXTERNAL SERVICE SYSTEM --

(End of amendment)

Allowable Subject Matter
4.         Claims 1-17 are allowed.

                                            REASONS FOR ALLOWANCE
5.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “accept a specification of the first application and a user of the information processing system;Page 2 of 14Docket No.: 20R-063 App. No.: 17/128,626acquire data for which a user of the external service system, associated with the specified user of the information processing system, has an authority, among the data relating to the first application included in the external service system; control to display a first screen configured to accept a selection of one piece of data from the acquired data for which the user of the external service system has the authority; accept the one piece of data for which the selection is accepted via the first screen; and request the external service system to store information acquired by the device in association with the accepted one piece of data”, in combination with all other limitations as claimed in independent claim 1.
            The independent claim 16 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “specify a first application for which an execution request is received from a device and a user of the information processing system and acquire data for which a user of the external service system, associated with the specified user of the information processing system, has an authority, among data relating to the first application included in the external service system; transmit the acquired data, for which the user of the external service system has the authority, to the device; and Page 8 of 14Docket No.: 20R-063 App. No.: 17/128,626 request the external service system to store information acquired by the device in association with the data, for which the user of the external service system has the authority, received from the device”, in combination with all other limitations as claimed in independent claim 16.
             The independent claim 17 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “acquiring, by the device, data for which a user of the external service system, associated with the specified user of the information processing system, has an authority, among data relating to the first application included in the external service system; controlling, by the device, to display a first screen configured to accept a selection of one piece of data from the acquired data for which the user of the external service system has the authority; accepting, by the device, the one piece of data for which the selection is accepted via the first screen; and requesting, by the device, the external service system to store information acquired by the device in association with the accepted one piece of data”, in combination with all other limitations as claimed in independent claim 17.
.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2013/0135673              c. US Patent 10,162,584
            b. US Pub 2016/0077767              d. US Pub 2018/0302525
            e. US Pub 2011/0134456

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for  The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674